844



               OFFICE     OF    THE   ATTORNEY       GENERAL         OF TEXAS
                                         AUSTIN
GROVERSELLERS
ATTORNEY  OENCRAL




    HGB.c. c.           018eB
    county       kttorlmy
    :wlislercounty
    Kermit, Tax88
    Dear Sir:

                                                     d.^. aalarler          br nanei canty
                                                :,                   at an
                                                                  0rti0OrO   fox>945
                                             .,*     ,--..   .,      and
                                                                  11s inor@ase    over
                               ,’ ,,I            above maximum allored
                                                 euah ot?Iorrs   on Awust
                                '\    '.~
                                        ,.
                                         .-   :’ 24, 19353
                                            ,’
              To have r&hod       your rseent     rrqurrt   ior an opinion,
    from whloh we pUgtO ga idlO~S1      Y.- %.:\,
                    .j  ,,~ ‘.  I
                  -The pertlaulsr     quastlon   PfhesIre   to hare
            enswere    is based upm the folio-4ng         faOta:
                         *.   .        %! i
                  “(1) That the Coaalssloners’        Court of Wnkler
            Countf, Texaa>;has pareed at itr Jmuary regular
            ,terwan order putting all oi the oounty and pre-
         ~‘-alaot oiiloiala     On a- salary   bar16  iOr the yam 1945.

                       m(2).-Thst thr population       OS Wnkler     County
               eoeordlng        to the 1940 Federal Consu8      la 6,141;
                ..
                   .\ ‘(3)      I~‘1944 tta approved tax roll waa In the
               sum OS ‘2&819,098.
                      ‘.I..-..a’
                       Van the CommissIonera * Court oi v;lnkler            County,
               ‘Texas, proooedlng        under Article    3912(e),   7eo. 15,
               pay to the oounty judge, the sheriff,              the tax ssaeasor-
               oolleotor,         the county and dlatrlot    Olerk,    end the
               county       attorney the eleven per cent inorease         in 0018~
               penaation ror the year i91*5?”
                                                                                           845




Hon.   0.   1. Olsen,         ~sge    2




              ceatlon         15 a?       Artlole   3912a.   V.   A.   C.   S.,   reeds,
In part,     as    r0ii0w8:

              ma     CommlssIonersl Court in or>ustIes                     having a
       population      o? less than twenty thousand (20,000)                        In-
       habitanta,      eooording to the last preoedlog                     Federal
       Census at thr iirst            regular meting            In January of
       esoh oalondar yesr, mey pssa en order provadlng ?or
       oompensstIon of 811 county and preolnot                        offloers      on
       a salary basis.            The Conmissioners             Court In eaoh or
       such counties        ia hereby authorized,               nnd it shall be
       its duty,     to fix the salaries               o? Crlmlnal       District
       Attorneys.        In the event suah Court pssses suoh order
       they shell peg to eaoh o? said Dlstrlot                        and County
       o??Ioers     In money an annual sslary in twelve (12)
       equel installments           o? not less than the total                 sum
       earned SB compensation by said otflcer                        In hie said
       ofriolsl     ospaolty ?or the fiscal               year or 1935 end
       not more than the maximum allowed suoh oiflcer                           under
       laws existing        August 24th. 1935, Snd not more than
       the maximum amount allowed such officer                        under laws
       existing     August 24, 1335, provided,                   thst in counties
       having a populstIon             o? leS3 than twenty thousand
        (20,000) Inhabitants,              according to the lost preoeding
       Federal Census, and having an assessed valustlon                             In
       exoess o? Ten Million               (~lO,OCO,OOO.OO) Dollars acoord-
       lng to the last praacding approved tsx roll o? ouoh
       county     the maximum amount allowed suoh o??ioera                         as
       salerles     may be Increased one (1%) per ocnt ?or esah
       One Killion        (~1,000,000.00)           Dollars valuation,           or
       freotlonal      part thereof,            In exoess of said Ten !.‘Il.lion
        (~10,000,000.00)          3ollsrs       veluatlon     over end above the
       ~~?xlrr.urn amount allowed suoh of?Ioers                    under laws exlst-
       Inc; on August 2i+, 1735; provided,                 however, no salaries
       covered by this          rocticn       shall exceed the sum o? Pour
       Thousand Five Hundred (:.L,500.00)                   Dollprs reqardlass
       of the percentage           o? Increase in population                and volue-
        tion &nd provided          ?urther that In all counties                  ?:avlng
        a nopulation       o? not leas than twenty thoi.Lsand and cne
        (20,001) nnd not moro than tvdonty-?!ve thousand
        (25,000),     scoordin~        to tha last ?receding              +dersl
       Census, nn(i ahich has an assessed velustkn                           in axceas
        or %ent.y-r?ve        YillIon        (‘25,000,5OO.C0)          dollars     HO-
        corcii;ig  to the lest         preceoing al?nrovo~Z tox roll of
        such oountles,        the    ccmty       ju@?,    rhcri??,        county
        attorney,     ~sscs::or a& collector              a? taxes,        county
                                                                              846

Non. 0. c.     Cloon,    page 3




         alork and dlatrlot   dark,   the marbum salary         18
         hareby firad at Three Thousand Tovan fiundrad          au8
         Fifty  (33,7!YJ.O0) Dollars.   . . . .*

           Under tho exproar  authority   ot the above atatuta,
your Ccamiaalonota~ Court may rix tha aalarloa of woh oifloera
ror the ansuln(y yaar ll$ over and above tha marlnum amount
ellowad such ortlcara   under lows oxiatln#   on August 24, 1935,
prorldad none of suoh aalar:ea    shall axaaad tha sun of Four
Thousacd live Eundrad (@+,500.001 DollSrS ragardlaaa of tha
peraentage 0r lnoresae In population    end valuation.
             ?e 0811 to your attention     that tha population
breoket by xhloh the n?axinum salarlea       ailowtd auuh orrloara
la fixed,     la deterrainad by the Federal    Canaua of 1930, but
t;le inoreaae or ciaximum salary allowed umhr Ceeo. 15 of lald
Art. 39120, aupra, lu dotim&;:cd by the last         prooedlag Faders1
Census (19401, together with the hot         preoadlng approved tax
roll   (194k).    me bellevo thla la fully axplelnad in our
O9lalon No. ~-5986, a oopy or whloh la horoto attaohed.
              Trusting    the above   fully     enawars your question,   we
are
                                  Your8       rorg truly,




R;t:rt